PER CURIAM.
This appeal presents the same issue that was decided in City of Miami Beach v. Mutual Benefit Life Insurance Company, Fla.App., 239 So.2d 272, opinion filed this day. The trial court in the present case held that the ordinance was validly adopted pursuant to § 8-4(b) of the Code of Metropolitan Dade County, which section, among other things, grants the appropriate building official of an incorporated area of Dade County the power to “enforce the provisions of the code within the municipality he serves”.
Upon the basis of the authorities cited in City of Miami Beach v. Mutual Benefit Life Insurance Company, above, we must reverse.
Reversed.